FLORIDA DEPARTMENT OF STATE Glenda E. Hood Secretary of State September 22, 2005 LEAGUE NOW HOLDINGS CORPORATION 4075 CARAMBOLA CIRCLE NORTH COCONUT CREEK, FL 33066 The Articles of Incorporation for LEAGUE NOW HOLDINGS CORPORATION were filed on September 21, 2005, and assigned document number P05000130265. Please refer to this number whenever corresponding with this office. Enclosed is the certification requested. To be official, the certification for a certified copy must be attached to the original document that was electronically submitted and filed under FAX audit number H05000224925. A corporation annual report/uniform business report will be due this office between January 1 and May 1 of the year following the calendar year of the file/effective date year. A Federal Employer Identification (FEI) number will be required before this report can be filed. Please apply NOW with the Internal Revenue Service by calling 1-800-829-3676 and requesting form SS-4 or by going to their website at www.irs.ustreas.gov. Please be aware if the corporate address changes, it is the responsibility of the corporation to notify this office. Should you have questions regarding corporations, please contact this office at the address given below. Valerie Ingram Document Specialist New Filings Section Division of Corporations Letter Number: 705A00058061 Division of Corporations - P.O. BOX 6327 -Tallahassee, Florida 32314 H 05 0 0 0 22 4 9 2 5 3 ARTICLES OF INCORPORATION In compliance with Chapter 607 and/or Chapter 621, F.S. (Profit) ARTICLE INAME The name of the corporation shall be: LEAGUE NOW HOLDINGS CORPORATION ARTICLEIIPRINCIPAL OFFICE The principal place of business/mailing address is: 4075 Carambola Circle North Coconut Creek, FL33066 ARTICLEIII PURPOSE The purpose for which the corporation is organized is: Any lawful activity ARTICLEIVSHARES The number of shares of stock is: 100,000,000 shares of common stock at $0.001 par value per share 10,000,000 shares of preferred stock at $0.001 par value per share ARTICLE VINITIAL OFFICERS AND/OR DIRECTORS List name(s), address(es) and specific title(s): ARTICLE VIREGISTERED AGENT The name and Florida street address (P.O.Box NOT acceptable) of the registered agent is: James Pregiato 4075 Carambola Circle North Coconut Creek, FL33066 ARTICLE VIIINCORPORATOR The name and address of the Incorporator is: Corporation Service Company 1201 Hays Street Tallahassee, FL 32301 ***** Having been named as registered agent to accept service of process for the above stated corporation at the place designated in thisCertificate I am familiar with and accept the appointment as registered agent and agree to act in this capacity James Pregiato By:/s/JamesPregiato 09/20/05 Signature/RegisteredAgent Date /s/
